Name: Commission Regulation (EC) No 439/2001 of 2 March 2001 correcting Regulation (EC) No 1174/2000 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2000 to 30 June 2001)
 Type: Regulation
 Subject Matter: animal product;  trade;  EU finance;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|32001R0439Commission Regulation (EC) No 439/2001 of 2 March 2001 correcting Regulation (EC) No 1174/2000 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2000 to 30 June 2001) Official Journal L 063 , 03/03/2001 P. 0044 - 0044Commission Regulation (EC) No 439/2001of 2 March 2001correcting Regulation (EC) No 1174/2000 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2000 to 30 June 2001)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(2), and in particular Article 1(1) thereof,Whereas:(1) The first subparagraph of Article 4(4) of the German, French, Finnish, Swedish and Danish versions of Commission Regulation (EC) No 1174/2000 of 31 May 2000 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2000 to 30 June 2001) and amending certain other regulations in the beef sector(3) contains errors. The necessary corrections should therefore be made to the German, French, Finnish, Swedish und Danish versions of that subparagraph.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The first subparagraph of Article 4(4) of Regulation (EC) No 1174/2000 shall read as follows:(concerns only the German, French, Finnish, Swedish and Danish versions).Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 146, 20.6.1996, p. 1.(3) OJ L 131, 1.6.2000, p. 30.